Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 31, 33, 34, 36, 37, 39, 44, 45  are rejected under 35 U.S.C. 103 as being unpatentable over Nelson US 2014/0340877 in view of Beers US 2016/0345655.
	In regard to claim 29, Nelson teaches a fabric comprising a main layer  18 and a supporting element 12 or 16, at least one LED 22, a control unit 24 and a plurality of electrical connections  (trace 26) to electrically connect said at least one LED to said logic control unit, wherein - said main layer is provided with at least one opening 20, a coupling surface coupled to an inner surface of said main layer [0029], said at least one LED protrudes from a coupling surface  of the supporting element  and passes at least partially through said at least one opening (see fig. 2).
Nelson lacks the control unit being configured to control said at least one LED based on a sensing signal on a layer of the fabric  or of a particular event measured by the sensing device coming from a touch sensing device wherein said sensing signal is indicative of a touch event detecting a touch along at least one direction.

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a sensing device for controlling Nelson’s LEDs such as taught by Beers. One of ordinary skill in the art would have been motivated to incorporate a sensing device for controlling Nelson’s LEDs in order to easily and selectively control the LEDs for added convenience and increased marketability.
In regard to claim 31, Nelson teaches at least one LED  is arranged on a coupling surface (top) of said supporting element 12, said supporting element (3) comprising said plurality of electrical connections (FPCB requires electrical connections for LEDs).  
In regard to claim 33,  Nelson teaches said supporting element being coupled to said main layer by lamination [0039] (note: to unite layers of material by an adhesive or other means; https://www.merriam-webster.com/dictionary/laminate).
 In regard to claim 34, Nelson teaches  the size of said at least one opening is substantially the same of the size of said at least one LED (as shown in fig. 2).
In regard to claim 36, Nelson teaches said fabric comprises a plurality of said LEDs and a plurality of said openings for each LED  an opening  being arranged in correspondence therewith (see openings 22 in fig. 2).  
In regard to claim 37, Beers teaches said sensing device comprises a touch sensor [0056].

In regard to claim 40, Nelson and Beers as described above provide for said sensing signal being indicative of a touch event on said sensing portion of said main layer  and wherein said logical control unit capable of  controlling said at least one LED  in function of the position of a touch event detected on said sensing portion of the fabric  (see Beers fig. 14) [0056,0098].
In regard to claim 41, Nelson teaches said supporting element is shaped as a ribbon (fig. 2).  
In regard to claim 42, Nelson teaches said supporting element is made of plastic and/or textile [0039]. 
In regard to claims 44 and 45, Nelson teaches a fabric  including the article of claim 29 [0038] and  wherein said article (fig. 1 and 7) is a garment or a fidget device.  
In regard to claim 46, Nelson and Beers teach said article  includes a pocket (Beers 1450, [0098,0099]) comprising said fabric  said sensing unit being arranged within said pocket (see fig. 14,15).  

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson and Beers in view of Weedlun US 2009/0286039. 
In regard to claim 35, Nelson and Beers lack  providing said at least on opening  to said main layer carried out by laser cutting.  
Weedlun teaches cutting fabric via laser cutting [0062]. 

The applicant is also advised that  it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson and Beers and alternatively in view of  Olivero 10,132,490.
Beers lacks the specific teaching of the touch sensor being a capacitive touch sensor.  
The examiner takes official notice that capacitive touch sensors are a well known and common type of touch sensor. It would have been obvious to one of ordinary skill in the art to use a capacitive touch sensor, because a person of ordinary skill would have had good reason to pursue the known option(s) of using a capacitive touch sensing device for a touch sensor which is considered to be within his or her technical grasp.  This leads to the anticipated success of using touch to control a device and it is determined that the use of capacitance for touch sensors is not of innovation, but rather that of ordinary skill.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

It would have been obvious to one of ordinary skill in the art at the time of filing to use a known capacitive type touch sensor in Nelson/Beers such as taught by Olivero. One of ordinary skill in the art would have been motivated to use a capacitive touch sensor in order to reliably control the lighting device via ones’ body capacitance as known in the art.


Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson and Beers in view of Station US 2018/0373293.
In regard to claim 43, Nelson and Beers  lack the supporting element being made of plastic and wherein said supporting element is elastically stretchable by at least 10% and a step therefor as recited in claim 24.
Station teaches supporting element being made of plastic and wherein said supporting element is elastically stretchable and a step including stretching said supporting element [0030]
 It would have been obvious to one of ordinary skill in the art at the time of filing to make Nelson’s support stretchable such as taught by Station in order to make the lighting devices conform to a wider variety of textile materials as desired. One of ordinary skill in the art would have been motivated to make Fonte’s support stretchable in order to incorporate the lighting device into a variety of fabrics including those that are more elastic/stretchable.
  In re Aller, 105 USPQ 233.

Claim 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson and Beers in view of Ekambaram US 2017/0098353.
In regard to claims 46 and 47, Nelson and Beers teach illuminated textiles/garments, but lack the teaching of an article  including a sensing unit being arranged within a pocket and a logic control unit configured to control at least one LED  in function of a sensing signal coming from said sensing device indicative of the presence and/or absence of an object within the pocket.
 Ekambaram teaches a sensing unit (NFC) being arranged within a pocket and a logic control unit (processor) configured to control at least one LED  in function of a sensing signal coming from said sensing device indicative of the presence and/or absence of an object within the pocket [0021,0057].  
It would have been obvious to one of ordinary skill in the art at the time of filing to add/include a smart pocket in Nelson/Beers garment such as taught by Ekambaram in order to alert users of theft of an object within a pocket. One of ordinary skill in the art would have been motivated to include a sensing unit in a pocket of Fonte’s garment in order to increase marketability of the garment. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Also, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant is further advised that suggestion or motivation to modify a prior art structure can be found in a reference, or reasoned from common knowledge in the art, scientific principles, art recognized equivalents, or legal precedent.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). 
The use of localized control means are conventional in the art and the use of touch sensing buttons are also very well known. It would have flown naturally to one of 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/           Primary Examiner, Art Unit 2875